        Case: 1:19-cv-00145-DAP Doc #: 141 Filed: 03/11/19 1 of 3. PageID #: 3436



                                   UNITED STATES DISTRICT COURT
                                     NORTHERN DISTRICT OHIO
                                         EASTERN DIVISION

DIGITAL MEDIA SOLUTIONS, LLC,                         )   CASE NO. 1:19-cv-145
                                                      )
                Plaintiff,                            )   JUDGE DAN AARON POLSTER
                                                      )
      v.                                              )   MAGISTRATE JUDGE
                                                      )   THOMAS M. PARKER
SOUTH UNIVERSITY OF OHIO, LLC, et al.,                )
                                                      )
                Defendants.                           )

    ORDER SURRENDERING LEASED PREMISES TO ITS LANDLORD, HISTORIC
   BERRIMAN-MORGAN, LLC, RELIEVING INJUNCTION AND STAY AS AGAINST
   HISTORIC BERRIMAN-MORGAN, LLC AS TO THOSE LEASED PREMISES AND
               THE LEASE, AND GRANTING RELATED RELIEF

                This matter came before the Court during a status conference on March 8, 2019 and the

hearing on March 11, 2019, in this case.             Among the persons in attendance in-person or

telephonically were, among others, Mark E. Dottore, the receiver appointed in this case (the

“Receiver”) under that certain Order Appointing Receiver dated January 18, 2019 [ECF No. 8, as

amended by ECF No. 14) (the “Receiver Order”), and Historic Berriman-Morgan, LLC

(“HBM”). The Court has been informed as follows:

                HBM, as landlord, and Argosy Education Group, LLC (“AEG”), as tenant, are parties to

that certain Office Building Lease dated as of November 5, 2008 (as assigned to AEG pursuant to

an Assignment and Assumption of Lease dated October 17, 2017) (the “Lease”). A true and

correct copy of the Lease was attached as Exhibit A to the Motion to Intervene of Historic

Berriman-Morgan, LLC [ECF No. 43] (the “Intervention Motion”), which the Court granted.

                Under the Lease, AEG leased a 32,000 square foot building located at 1403 North

Howard Avenue, Tampa, Florida (as more fully described in the Lease, the “Leased Premises”),




{00020969-1 }
        Case: 1:19-cv-00145-DAP Doc #: 141 Filed: 03/11/19 2 of 3. PageID #: 3437



at which university classes were being offered by AEG. AEG is subject to this receivership

under the Receiver Order.

                On March 7, 2019, the President of AEG’s Tampa campus announced that the university

campus at the Leased Premises would close at 5:00 p.m. (EST) on March 8, 2019, and that from

and after March 8, 2019, no students, faculty, or other personnel will be present at the Leased

Premises.

                The Court has also been informed that (in light of the imminent closing of the university

campus at the Leased Premises) the Receiver (on behalf of AEG) and HBM have agreed to the

relief set forth below, so that HBM may better protect its rights and interests. Accordingly, it is

hereby

                ORDERED that:

                (1)    Effective at 5:00 p.m. (EST) on March 11, 2019,

                           (a) Possession of the Leased Premises shall be deemed surrendered
                               voluntarily by AEG, as tenant under the Lease, to HBM, as landlord. The
                               Receiver or the Receiver’s designees, including the President of AEG’s
                               Tampa campus, shall deliver one or more keys to the Leased Premises to
                               HBM.

                           (b) Tenant is not waiving any rights and remedies with respect to the Lease
                               and the Leased Premises provided under the Lease and any applicable law
                               and all injunctive provisions and stays contained in the Receiver Order
                               (including, without limitation, paragraphs 9, 10, 14, and, to the extent
                               applicable, 20), including as it has been or hereafter may be amended,
                               hereby are relieved and terminated as against HBM with respect to the
                               Lease and the Leased Premises, such that HBM may exercise and enforce
                               any and all rights and remedies relating to the Lease and the Leased
                               Premises as are provided or permitted under the Lease and applicable law,
                               all the same as if the Receiver Order had never been entered;

                (2)    HBM shall reasonably cooperate with the Receiver (on behalf of AEG), or with
                       the Receiver’s designees, regarding the orderly disposition of any removable
                       personal property in accordance with applicable state law or any student records
                       that remain at the Leased Premises after the voluntary surrender in paragraph
                       (1)(a) of this Order becomes effective;



{00020969-1 }
        Case: 1:19-cv-00145-DAP Doc #: 141 Filed: 03/11/19 3 of 3. PageID #: 3438




                (3)   This Court retains jurisdiction to enforce the terms and provisions of this Order;
                      and

                (4)   HBM hereby withdraws its request for expedited relief from stay, as set forth in
                      the Motion of Historic Berriman-Morgan, LLC For Expedited Relief From Stay
                      and For Payment of Post-Receivership Rent [ECF No. 86].

Dated: March __, 2019

                                                   ____________________________________
                                                   THE HONORABLE THOMAS M. PARKER
                                                   UNITED STATES MAGISTRATE JUDGE

Submitted by:

/s/ Daniel J. Bennett
Daniel J. Bennett (0079932)
Kooperman Mentel Ferguson Yaross, Ltd.
100 South 4th St., Suite 100
Columbus, Ohio 43215
Telephone: (614) 344-4800
Facsimile: (614) 344-4801
Email: dbennett@kmfylaw.com
Counsel for Historic Berriman-Morgan, LLC


/s/ Robert M. Stefancin via 3/11 e-mail authority
MARY K. WHITMER (0018213)
mkw@weadvocate.net
JAMES W. EHRMAN (0011006)
jwe@weadvocate.net
ROBERT M. STEFANCIN (0047184)
WHITMER & EHRMAN LLC
2344 Canal Road, Suite 401
Cleveland, Ohio 44113
Telephone: (216) 771-5056
Facsimile: (216) 771-2450
Attorneys for Mark E. Dottore, the Receiver for
(among other entities) Argosy Education Group, LLC
and The Art Institute of California – San Diego
2328144




{00020969-1 }
